Citation Nr: 0802034	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  04-08 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial evaluation greater than 
40 percent for a herniated disc, L4-5, L5-S1, with arthritis 
of the low back and chronic pain.

2.  Entitlement to an initial compensable evaluation for 
herpes simplex virus.

3.  Entitlement to an initial compensable evaluation for 
chronic inflammatory demyelinating polyradiculopathy (CIDP) 
of the right upper extremity.

4.  Entitlement to an initial compensable evaluation for CIDP 
of the left upper extremity.

5.  Entitlement to an initial evaluation greater than 
10 percent for CIDP of the right lower extremity.

6.  Entitlement to an initial evaluation greater than 
10 percent for CIDP of the left lower extremity.

7.  Entitlement to an initial evaluation greater than 
10 percent prior to September 30, 2004, and greater than 
30 percent thereafter, for a hiatal hernia with 
gastroesophageal reflux disease (GERD).

8.  Entitlement to service connection for a deviated septum.

9.  Entitlement to service connection for sinusitis.

10.  Entitlement to service connection for bowenoid actinic 
keratosis.

11.  Entitlement to service connection for thoracic, lumbar, 
and cervical myofascial pain.

12.  Entitlement to service connection for depression.

13.  Entitlement to an initial evaluation greater than 
10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from December 1973 to December 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho, which granted, in pertinent part, the 
veteran's claims of service connection for a herniated disc, 
L4-5, L5-S1, with arthritis of the low back and chronic pain, 
assigning a 40 percent evaluation effective February 12, 
2001, for a hiatal hernia with GERD, assigning a 10 percent 
evaluation effective February 12, 2001, and for herpes 
simplex virus, assigning a zero percent evaluation effective 
February 12, 2001.  The RO also denied the veteran's claims 
for service connection for a deviated septum and for 
sinusitis.  The veteran disagreed with this decision in 
November 2002.  He perfected a timely appeal on these claims 
in January 2004

The veteran also appeals a December 2003 rating decision in 
which the RO, in pertinent part, denied service connection 
for bowenoid actinic keratosis.  The veteran disagreed with 
this decision in August 2004.  He perfected a timely appeal 
on this claim in March 2005.

In a December 2004 rating decision, the RO granted service 
connection for tinnitus, assigning a 10 percent evaluation 
effective December 11, 2002.  

In a February 2005 rating decision, the RO granted service 
connection for CIDP of the bilateral upper and lower 
extremities, assigning a 10 percent evaluation for each lower 
extremity effective August 12, 2004, and assigning a zero 
percent evaluation for each upper extremity effective 
August 12, 2004.  The RO also denied service connection for 
thoracic, lumbar, and cervical myofascial pain.  In a 
separate rating decision issued later in February 2005, the 
RO granted service connection for chronic headaches, 
assigning a 30 percent evaluation effective August 12, 2004.  
The veteran disagreed with both of these decisions in April 
2005, seeking initial compensable evaluations for his 
service-connected CIDP of the bilateral upper extremities, 
initial evaluations greater than 10 percent for service-
connected CIDP of the bilateral lower extremities, an earlier 
effective date than August 12, 2004, for the award of service 
connection for CIDP of the bilateral upper and lower 
extremities, an earlier effective date than August 12, 2004, 
for the award of service connection for chronic headaches, 
and service connection for cervical, thoracic, and lumbar 
myofascial pain.  

In a July 2005 rating decision, the RO assigned an earlier 
effective date of February 12, 2001, for the award of service 
connection for CIDP of the bilateral lower and upper 
extremities and for chronic headaches.  There is no 
subsequent correspondence from the veteran expressing 
disagreement with the earlier effective dates assigned for 
the award of service connection for CIDP and for chronic 
headaches.  Accordingly issues relating to an earlier 
effective date than August 12, 2004, for the award of service 
connection for CIDP of the bilateral lower and upper 
extremities and for chronic headaches are no longer in 
appellate status.  See Grantham v. Brown, 114 F .3d 1156 
(1997).

The veteran perfected a timely appeal on his claims for 
higher initial evaluations for CIDP of the bilateral upper 
and lower extremities his service connection claim for 
thoracic, lumbar, and cervical myofascial pain in September 
2005 and requested a Central Office Board hearing.  

In an October 2005 rating decision, the RO, in pertinent 
part, assigned a 30 percent evaluation for a service-
connected hiatal hernia with GERD effective September 30, 
2004, denied the veteran's claim for an initial evaluation 
greater than 10 percent for tinnitus, and also denied service 
connection for depression.  

The veteran withdrew his Board hearing request in a written 
statement received by the RO in March 2006.  See 38 C.F.R. 
§ 20.204.

The issues of entitlement to an initial evaluation greater 
than 10 percent for tinnitus and entitlement to service 
connection for depression are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required on his 
part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  The veteran's service-connected herniated disc is not 
manifested by unfavorable ankylosis of the entire 
thoracolumbar spine or of the entire spine.

3.  The veteran's service-connected herpes simplex virus 
affects less than 5 percent of the entire body or exposed 
areas of the body, requires no more than topical therapy, and 
has little or no exfoliation, exudation, or itching.

4.  The veteran's service-connected CIDP of the bilateral 
upper extremities is not compensably disabling.

5.  The veteran's service-connected CIDP of the bilateral 
lower extremities is manifested by no more than mild 
incomplete paralysis of the internal popliteal nerve.

6.  Prior to September 30, 2004, the veteran's service-
connected hiatal hernia with GERD resulted in, at best, 
minimal health impairment.

7.  After September 30, 2004, the veteran's service-connected 
hiatal hernia with GERD has not resulted in severe health 
impairment.

8.  The competent medical evidence does not relate the 
veteran's deviated septum, sinusitis, bowenoid actinic 
keratosis, or thoracic, lumbar, or cervical myofascial pain 
to active service.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability evaluation greater 
than 40 percent for a herniated disc, L4-5, L5-S1, with 
arthritis of the low back and chronic pain, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.71a, Diagnostic Codes (DC's) 5292, 5293 (prior to 
September 23, 2002); 38 C.F.R. §§ 4.71a, DC's 5292, 5293 
(prior to September 26, 2003); 38 C.F.R. §§ 4.71a, DC's 5242, 
5243 (effective from September 26, 2003); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.40, 4.45, 4.59 (2007).

2.  The criteria for an initial compensable evaluation for 
herpes simplex virus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, DC 7806 (prior to 
August 30, 2002); 38 C.F.R. § 4.71a, DC 7806 (effective from 
August 30, 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2007).

3.  The criteria for an initial compensable evaluation for 
CIDP of the right upper extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
DC 8599-8513 (2007).

4.   The criteria for an initial compensable evaluation for 
CIDP of the left upper extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
DC 8599-8513 (2007).

5.  The criteria for an initial evaluation greater than 
10 percent for CIDP of the right lower extremity have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, DC 8599-8524 (2007).

6.  The criteria for an initial evaluation greater than 
10 percent for CIDP of the left lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.124a, DC 8599-8524 (2007).

7.  The criteria for initial disability evaluations greater 
than 10 percent prior to September 30, 2004, and 30 percent 
thereafter, for a hiatal hernia with GERD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.114, DC 7346 (2007).

8.  A deviated septum was not incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

9.  Sinusitis was not incurred during active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

10.  Bowenoid actinic keratosis was not incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2007).

11.  Thoracic, lumbar, and cervical myofascial pain was not 
incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

The first 7 claims on appeal are "downstream" elements of 
the RO's grant of service connection in rating decisions 
issued in December 2001 and February and October 2005.  For 
such downstream issues, notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 is not required in cases where such 
notice was afforded for the originating issue of service 
connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  In 
letters issued in June 2001 and October 2004, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims for service connection 
for a herniated disc, herpes simplex virus, CIDP of the 
bilateral upper and lower extremities, and for a hiatal 
hernia with GERD, including what part of that evidence he was 
to provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter informed the veteran to submit medical evidence, 
statements from persons who knew the veteran and had 
knowledge of his disabilities during service, and noted other 
types of evidence the veteran could submit in support of his 
claims.  In addition, the veteran was informed of when and 
where to send the evidence.  After consideration of the 
contents of these letters, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The veteran has not been provided with notice of the Dingess 
requirements.  However, the claimant has had the opportunity 
to submit additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  To the extent 
that Dingess requires more extensive notice as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the veteran's 
claims are all being denied herein, such matters are moot.  
In any event, although the June 2001 and October 2004 
notification letters did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claims are being denied in this decision.  Given the 
foregoing, any defect with respect to that aspect of the 
notice requirement is rendered moot.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board finds 
that VA met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the June 2001 and October 2004 letters were issued 
before the December 2001 and February and October 2005 rating 
decisions which denied the benefits sought on appeal; thus, 
the notices were timely.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board, although he declined to do so.  It appears that 
all known and available records relevant to the issues here 
on appeal have been obtained and are associated with the 
veteran's claims file; the veteran does not contend 
otherwise.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.

The veteran contends that he is entitled to higher initial 
evaluations for his service-connected herniated disc.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007). Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings. The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history. 38 C.F.R. § 
4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999) and 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. November 19, 
2007).

The veteran's service-connected herniated disc is currently 
evaluated as 40 percent disabling under 38 C.F.R. § 4.71a, 
DC 5003-5292 (2007).

If a veteran has separate and distinct manifestations 
relating to the same injury, he or she should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  
However, the evaluation of the same manifestation under 
different diagnostic codes is to be avoided.  38 C.F.R. § 
4.14 (2006).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  See Esteban, 
citing Brady v. Brown, 4 Vet. App. 203 (1993).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2007).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2007).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."  A 
precedent opinion of VA's General Counsel, VAOPGCPREC 36-97, 
held that DC 5293 for intervertebral disc syndrome involves 
loss of range of motion because the nerve defects and 
resulting pain associated with nerve injury may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  See VAOPGCPREC 36-97 (Dec. 12, 1997).

With any form of arthritis, painful motion is an important 
factor of disability.  It is the intention of the Rating 
Schedule to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2007).

VA twice amended the Rating Schedule with respect to the 
rating criteria for disabilities of the spine since the 
veteran filed his original claim.  Specifically, effective 
September 23, 2002, VA revised the criteria for evaluating 
spinal disorders under Diagnostic Code 5293, intervertebral 
disc syndrome.  67 Fed. Reg. 54345- 49 (2002).  VA again 
revised the criteria for evaluating spine disorders, 
effective September 26, 2003.  67 Fed. Reg. 51455-58 (2003).

With respect to criteria amended during the pendency of a 
claim, the Board notes that in Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003), the Federal Circuit overruled Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), to the extent that it 
conflicts with precedent opinions of the United States 
Supreme Court (Supreme Court) and the Federal Circuit.  

In VAOPGCPREC 7-2003, VA's General Counsel held that Karnas 
is inconsistent with Supreme Court and Federal Circuit 
precedent insofar as it provides that when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that, pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria for evaluating spine 
disabilities.  The revised rating criteria would not produce 
retroactive effects since the revised provisions affect only 
entitlement to prospective benefits. Therefore, VA must apply 
the new provisions from their effective date.  The veteran 
does, however, get the benefit of having both the old and new 
regulations considered for the period after the effective 
date of the change.  See VAOPGCPREC 3-00.

Prior to September 26, 2003, disabilities manifested by 
limitation of motion of the lumbar spine were evaluated under 
DC 5292.  As relevant to this appeal, a 40 percent evaluation 
was assigned to the veteran's service-connected lumbar canal 
stenosis, status-post decompressive laminectomies and 
bilateral foraminotomies at the L4-5 under DC 5292 based on 
the veteran's severe limitation of motion of the lumbar 
spine.  See 38 C.F.R. § 4.71a, DC 5292.  As 40 percent is 
maximum disability evaluation available under DC 5292, the 
Board must evaluate the veteran's higher initial rating claim 
for a service-connected herniated disc under other rating 
criteria for evaluating spine disabilities.

Intervertebral disc syndrome was evaluated under DC 5293 
prior to September 23, 2002.  A 40 percent evaluation 
contemplated severe intervertebral disc syndrome, 
characterized by recurrent attacks with intermittent relief.  
The maximum evaluation of 60 percent disabling was available 
under DC 5293 for pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
which characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  38 C.F.R. § 4.71a, DC 5293 (prior to September 23, 
2002).

DC 5293 was revised for the period between September 23, 2002 
and September 26, 2003.  Under DC 5293, as amended, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is rated either on the total duration of 
incapacitating episodes over the past twelve months, or by 
combining under 38 C.F.R. § 4.25 separate ratings of its 
chronic orthopedic and neurologic manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  An evaluation of 
40 percent was available for intervertebral disc syndrome 
with incapacitating episodes of at least 4 weeks but less 
than 6 weeks during the past 12 months.  The maximum 
evaluation of 60 percent was available for intervertebral 
disc syndrome with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a, DC 5293 (prior to September 26, 2003).

For purposes of evaluations under revised DC 5293 (now 
DC 5243), an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly or nearly so.  See 67 Fed. Reg. 54,345, 
54,349 and Note (1) (codified at 38 C.F.R. § 4.71a, DC 5243 
and Note (1) (2003)).

Effective September 26, 2003, VA again revised the criteria 
for rating spinal disorders.  See 68 Fed. Reg. 51454-51458 
(August 27, 2003).  These revisions consist of a new rating 
formula termed General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula) and encompass 
such disabling symptoms as pain, ankylosis, limitation of 
motion, muscle spasm, and tenderness. The new diagnostic code 
numbers are DC's 5235-5243 and include DC 5242 for 
degenerative arthritis and DC 5243 for intervertebral disc 
syndrome.  As noted above, effective September 26, 2003, 
intervertebral disc syndrome is now evaluated under DC 5243 
and is to be rated either under the General Rating Formula or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25.  The Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
effective September 26, 2003, is the same as the criteria for 
incapacitating episodes under the prior DC 5293 in effect as 
of September 23, 2002.

Review of the General Rating Formula shows that it provides 
that, with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residual of injury or disease, an evaluation of 
40 percent is available for forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation may be assigned in cases of unfavorable ankylosis 
of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, 
DC's 5235-5243 (2006).

Notes appended to the General Rating Formula specify that, 
for VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id., Note (2).  Provided, however, that, in 
exceptional cases, an examiner may state that because of age, 
body habitus, neurologic disease, or other factors not the 
result of disease or injury of the spine, the range of motion 
of the spine in a particular individual should be considered 
normal for that individual, even though it does not conform 
to the normal range of motion generally recognized by VA.  
Id., Note (3).  Further, the term "combined range of 
motion" refers to the sum of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the thoracolumbar 
spine is 240 degrees.  Each range of motion measurement is to 
be rounded to the nearest five degrees.  Id., Notes (2) and 
(4).  Associated objective neurological abnormalities (e.g., 
bladder and bowel impairment) are to be evaluated separately.  
Id., Note (1).

A review of the veteran's service medical records indicates 
that he received treatment for lumbosacral strain and 
arthritis of the lumbar spine during active service.  In 
April 1977, an in-service examiner stated that the veteran 
had a history of disease of the sacroiliac joints, minimally 
symptomatic by history, now asymptomatic.  Following a 
magnetic resonance imaging (MRI) scan of the veteran's lumbar 
spine in February 1992, the impressions included some mild-
to-moderate broad-based disc bulging at L5-S1 and no evidence 
of disc herniation.  X-rays of the lumbar spine in February 
1996 showed mild degenerative joint disease.  Following an 
MRI scan in June 1996, the impression was L4/5 right 
paracentral disc extrusion and broad-based disc bulge 
resulting in severe right lateral recess and moderate canal 
stenosis.  Following an MRI scan of the veteran's lumbar 
spine in December 1999, the impression was spondylitic 
disease of the lower two lumbar levels.

The post-service medical evidence shows that, on VA 
examination in August 2001, the veteran complained of daily 
low back pain.  He reported a history of a herniated disc 
during active service, chronically reduced range of motion in 
the back, and flare-ups of low back pain that occurred 2 to 
3 days per month.  Physical examination of the back showed 
essentially normal appearing architecture, mild lumbar 
tenderness, and no spasm.  Range of motion testing of the low 
back showed 40 degrees of forward flexion, 5 degrees of 
hyperextension, lateral bending to 15 degrees in both 
directions, and rotation to 15 degrees in both directions.  
There was no measurable atrophy.  X-rays of the lumbar spine 
showed degenerative disc disease at L4-5 and L5-S1.  The 
diagnoses included degenerative joint disease and 
degenerative disc disease of the lumbar spine with lower 
extremity radiculopathy and a loss of range of motion.

An MRI scan of the veteran's lumbar spine in February 2004 
showed degenerative disc disease at L4-5 with focal spinal 
stenosis at that level.  

On VA outpatient treatment in June 2004, the veteran 
complained of low back pain and numbness which radiated all 
the way up into the base of his skull and down into his 
hands.  He reported that his bowel, bladder, and sexual 
function were reasonably intact.  The VA examiner noted that 
a recent electromyograph (EMG) showed chronic denervation of 
the L5 muscle on the right lower extremity.  An MRI scan of 
the lumbar spine from February 2004 showed degenerative disc 
disease at L4-5 with focal spinal stenosis.  The VA examiner 
stated that it was unclear whether or not the veteran's 
lumbar stenosis was contributing significantly to his 
symptoms.  The assessment included moderate to severe lumbar 
stenosis.  Following outpatient treatment in August 2004, the 
assessment was a history of diffuse degenerative spine 
disease, stenosis at L4-5, and chronic pain with a 
neuropathic component.  The VA examiner stated that there was 
no weakness or "paralysis" as the veteran contended.

On VA examination in October 2004, the veteran complained of 
difficulty getting around.  The VA examiner reviewed the 
veteran's claims file, including his service medical records.  
Physical examination showed some flattening of the lumbar 
curve, mild tenderness in the lumbosacral area, and mild 
lumbosacral muscle spasm in the low back.  Range of motion 
testing of the back showed forward bending to 30 degrees, 
backward bending to 22 degrees, right bending to 15 degrees, 
left bending to 20 degrees, and bilateral rotation to 
25 degrees.  The VA examiner noted that it was difficult to 
establish definite ranges of motion for the low back due to 
back pain and guarding.  X-rays showed an almost completely 
narrowed and obliterated lumbosacral disc space.  The VA 
examiner concluded that the veteran's chronic lumbosacral 
instability and osteoarthritis of the lumbosacral spine 
"quite definitely began while he was on active duty in the 
service."  The veteran's range of motion was "probably 
greater" than what had been achieved on examination.  
Considering the DeLuca criteria, the VA examiner estimated 
that there would be an additional loss of 15 degrees in each 
of the ranges of motion.  The diagnoses included chronic 
lumbosacral instability.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an initial evaluation greater 
than 40 percent for a herniated disc, L4-5, L5-S1, with 
arthritis of the low back and chronic pain, under either the 
former or revised diagnostic criteria for back disabilities.  
The veteran's service-connected low back disability is not 
manifested by pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief, 
such that a rating in excess of 40 percent is warranted under 
38 C.F.R. § 4.71a, DC 5292 (in effect prior to September 23, 
2002, but applicable here as explained above).  There also is 
no competent medical evidence showing incapacitating episodes 
of intervertebral disc syndrome lasting for 6 weeks or that 
the veteran's service-connected herniated disc is manifested 
by unfavorable ankylosis such that a higher initial rating is 
warranted under the former DC 5289 or the revised (current) 
criteria for rating back disabilities.

The medical evidence shows that there was some loss of range 
of motion in August 2001.  Although spinal stenosis was noted 
on MRI scan in February 2004, the VA examiner stated in June 
2004 that it was unclear whether spinal stenosis was 
contributing to the veteran's low back symptoms.  There was 
no lumbar spine weakness or paralysis in August 2004.  The VA 
examiner concluded in October 2004 that, although there was 
an additional loss of range of motion due to DeLuca factors, 
it was difficult to determine the veteran's complete lumbar 
spine range of motion due to complaints of back pain and 
guarding.  

Although there is objective medical evidence that the veteran 
experiences some additional limitation of motion or 
functional loss due to pain, flare-ups, incoordination, lack 
of endurance, fatigue, or on repetitive use of his lumbar 
spine, the 40 percent rating is the maximum evaluation 
allowed under the former or current rating criteria based 
upon limitation of motion.  Where a veteran is in receipt of 
the maximum rating for limitation of motion of a joint, the 
DeLuca provisions (38 C.F.R. §§ 4.40, 4.45) do not apply.  
See Johnston v. Brown, 10 Vet. App. 80 (1997).  There also is 
no indication of bladder or bowel impairment associated with 
the veteran's low back disability.  Thus, there is no medical 
evidence of neurological abnormalities related to the 
veteran's service-connected herniated disc, L4-5, L5-S1, with 
arthritis of the low back and chronic pain, to include, but 
not limited to, bowel or bladder impairment such that he is 
entitled to a separate compensable disability evaluation.  
See 38 C.F.R. § 4.71a, DC's 5235-5243, Note 1.

The veteran also contends that his service-connected herpes 
simplex virus is more disabling than currently evaluated.  
His service-connected herpes simplex virus is currently 
evaluated as zero percent disabling by analogy to 38 C.F.R. 
§ 7820-7806.  See 38 C.F.R. § 4.118, DC 7820-7806 (2007).  
Under DC 7820, skin infections are evaluated as disfigurement 
of the head, face, or neck (DC 7800), scars (DC's 7801-7805), 
or dermatitis (DC 7806), depending upon the predominant 
disability.  See 38 C.F.R. § 4.118, DC 7820 (2007).  VA 
amended the Rating Schedule with respect to the rating 
criteria for skin disabilities since the veteran filed his 
original claim.  Specifically, effective August 30, 2002, VA 
revised and expanded the criteria for evaluating skin 
disorders under DC 7806.  See 67 Fed. Reg. 49596 (2002).

Dermatitis (or eczema) is evaluated under DC 7806.  See 
38 C.F.R. § 4.118, DC 7806 (2007).  Under the former DC 7806, 
a zero percent evaluation is warranted for slight, if any, 
exfoliation, exudation or itching, if on a non-exposed 
surface or small area.  An evaluation of 10 percent is 
available for exfoliation, exudation or itching, if involving 
an exposed surface or extensive area.  An evaluation of 
30 percent is available for constant exudation or itching, 
extensive lesions, or marked disfigurement.  The maximum 
evaluation of 50 percent is available under the former 
DC 7806 for ulceration or extensive exfoliation or crusting 
and systemic or nervous manifestations or exceptionally 
repugnant.  See 38 C.F.R. § 4.118, DC 7806 (effective prior 
to August 30, 2002).

Under the revised DC 7806, effective August 30, 2002, a zero 
percent evaluation is warranted for dermatitis that affected 
less than 5 percent of the entire body or less than 5 percent 
of the exposed areas and requires no more than topical 
therapy in the past 12-month period.  An evaluation of 
10 percent is available for dermatitis that affects at least 
5 percent but less than 20 percent of the entire body or 
exposed areas of the body or requires intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of less than 6 weeks during the 
past 12-month period.  An evaluation of 30 percent is 
available for dermatitis that affects 20 to 40 percent of the 
entire body or exposed areas of the body or requires systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of 6 weeks or more but not 
constantly during the past 12-month period.  The maximum 
evaluation of 60 percent is available under DC 7806 for 
dermatitis affecting more than 40 percent of the entire body 
or more than 40 percent of the exposed areas of the body or 
requiring constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.  See 38 C.F.R. § 4.118, DC 7806 
(effective August 30, 2002).

The veteran was treated during active service for a history 
of oral and genital herpes.  The post-service medical 
evidence shows that, on VA examination in November 2004, the 
veteran reported a long-standing history of herpes simplex 
virus, with approximately 6 oral outbreaks per year and 
2 genital outbreaks per year.  The VA examiner stated that 
the veteran's herpes simplex virus affected 2 percent of his 
body (1 percent around the mouth and 1 percent in the genital 
area) when having outbreaks, but there was zero percent 
involvement at this examination.  The assessment included 
ongoing chronic outbreaks of herpes simplex, improved with 
medication, but likely to become more frequent with chronic 
steroid use.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an initial compensable 
evaluation for herpes simplex virus.  There is no objective 
evidence that the veteran's service-connected herpes simplex 
is manifested by exfoliation, exudation or itching involving 
an exposed surface or extensive area of the skin or that it 
affects at least 5 percent but less than 20 percent of the 
entire body or exposed areas of the body or requires 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than 6 weeks during the past 12-month period such that an 
initial compensable evaluation is warranted under either the 
old or new rating criteria for evaluating skin disabilities.  
The recent medical evidence shows instead that the veteran's 
continuing outbreaks of herpes simplex affect less than 
2 percent of his total body area and are controlled with 
medication.

The veteran contends further than his service-connected CIDP 
of the bilateral upper and lower extremities is more 
disabling than currently evaluated.  The veteran's service-
connected CIDP of the bilateral upper extremities is 
evaluated as zero percent disabling for each extremity by 
analogy to 38 C.F.R. § 4.124a, DC 8599-8513 (2007) (paralysis 
of all radicular groups).  His service-connected CIDP of the 
bilateral lower extremities is evaluated as 10 percent 
disabling for each extremity by analogy to 38 C.F.R. 
§ 4.124a, DC 8599-8524 (2007) (paralysis of the internal 
popliteal nerve (tibial)).

The minimum evaluation of 20 percent is available under 
DC 8513 for mild incomplete paralysis of all radicular groups 
(whether major or minor).  A higher evaluation of 30 percent 
is available for moderate incomplete paralysis of all minor 
radicular groups.  An evaluation of 40 percent is available 
for moderate incomplete paralysis of all major radicular 
groups.  An evaluation of 60 percent is available for severe 
incomplete paralysis of all minor radicular groups.  An 
evaluation of 70 percent is available for severe incomplete 
paralysis of all major radicular groups.  An evaluation of 
80 percent is available for complete paralysis of all minor 
radicular groups.  The maximum evaluation of 90 percent is 
available for complete paralysis of all major radicular 
groups.  See 38 C.F.R. § 4.124a, DC 8513 (2007).

Under DC 8524, a 10 percent evaluation is available for mild 
incomplete paralysis of the internal popliteal nerve 
(tibial).  An evaluation of 20 percent is available for 
moderate incomplete paralysis of the internal popliteal nerve 
(tibial).  An evaluation of 30 percent is available for 
severe incomplete paralysis of the internal popliteal nerve 
(tibial).  The maximum evaluation of 40 percent is available 
under DC 8524 for complete paralysis of the internal 
popliteal nerve (tibial) with lost plantar flexion, frank 
adduction of foot impossible, flexion and separation of toes 
abolished, no movement in the sole muscles, and the loss of 
plantar flexion of the foot in lesions of the nerve high in 
the popliteal fossa.  See 38 C.F.R. § 4.124a, DC 8524 (2007).

The veteran was not treated during active service for CIDP of 
the extremities.

VA clinical records show that, on VA examination in October 
2004, the veteran complained of numbness and burning 
sensations in his upper and lower extremities since active 
service.  He stated that he ignored the occasional numbness 
in his extremities that he experienced during service.  
Physical examination showed intact sensation in the upper 
extremities and some decreased sensation in the lower 
extremities.  An EMG in September 2004 showed CIDP.  The VA 
examiner stated that the veteran's symmetric sensory loss and 
sensory symptoms in all extremities were more consistent with 
CIDP than spinal disease.  He opined that it was at least as 
likely as not that the veteran's CIDP was related to active 
service.

The veteran received routine VA outpatient treatment for CIDP 
in 2004-2005.  In November 2004, the assessment was probable 
CIDP causing numbness and paresthesias in the extremities and 
no weakness.  In April 2005, the veteran complained of 
increasing pain and paresthesias in all extremities and 
significant hand and forearm cramping.  The assessment was 
probable CIDP.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for initial compensable 
evaluations for CIDP of the right and left upper extremities 
and for initial evaluations greater than 10 percent for CIDP 
of the right and left lower extremities.  The veteran 
continues to complain of increasing pain in all of his 
extremities.  There is, however no objective medical evidence 
of mild incomplete paralysis of either the major or minor 
radicular groups such that an initial compensable evaluation 
for either service-connected CIDP of the right upper 
extremity or service-connected CIDP of the left upper 
extremity is warranted.  It appears that the current 
10 percent evaluations assigned to the veteran's service-
connected CIDP of the right lower extremity and for service-
connected CIDP of the left lower extremity are based on the 
objective evidence of decreased sensation in the lower 
extremities.  There also, however, is no objective evidence 
of moderate incomplete paralysis of the internal popliteal 
nerve (tibial) such that an initial evaluation greater than 
10 percent for service-connected CIDP of the right upper 
extremity or service-connected CIDP of the left lower 
extremity is warranted.

The veteran contends further that his service-connected 
hiatal hernia with GERD is more disabling than currently 
evaluated.  His service-connected hiatal hernia with GERD is 
evaluated as 10 percent disabling, prior to September 30, 
2004, and as 30 percent disabling thereafter, under 38 C.F.R. 
§ 4.114, DC 7346.  See 38 C.F.R. § 4.114, DC 7346 (2007).

A 10 percent evaluation is available under DC 7346 for two or 
more of the symptoms for the 30 percent evaluation of less 
severity.  A 30 percent evaluation is available for a hiatal 
hernia with persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, and productive of 
considerable health impairment.  The maximum 60 percent 
evaluation is available under DC 7346 for a hiatal hernia 
with symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia or other symptom 
combinations productive of severe health impairment.  Id.

The veteran was treated for gastroesophageal reflux during 
active service.  VA clinical records show that, on VA 
examination in September 2001, the veteran complained of 
daily problems with heartburn for many years, problems with 
indigestion, reflux, and substernal chest pain.  He denied 
any nausea, vomiting, weight loss, bright red blood in the 
rectum, or melena.  The diagnoses included gastroesophageal 
reflux symptoms.  In a November 2001 addendum, it was noted 
that a small sliding hiatal hernia with spontaneous 
gastroesophageal reflux was seen on an upper gastrointestinal 
(GI) series.  On outpatient treatment in October 2002, the 
veteran's complaints included GERD and episodes of burning 
pain which occurred with eating or drinking about once or 
twice a week.  The assessment was chest pain/GERD.  

On VA examination in September 2005, the veteran complained 
of daily heartburn and constant nausea, especially in the 
epigastric area, and abdominal and bowel gas.  The veteran 
reported that he vomited clear liquid because of his nausea 
2 or 3 times a week in the mornings.  He also reported bright 
red blood per rectum several times in the last 6 weeks and 
occasional regurgitation and heartburn symptoms at night.  He 
reported further that a loss of appetite due to nausea had 
caused him to lose 40 pounds of weight.  An upper GI series 
showed no new findings.  The impressions included severe 
reflux disease and GERD.

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an initial evaluation greater 
than 10 percent prior to September 30, 2004, and greater than 
30 percent hereafter, for a hiatal hernia with GERD.  Prior 
to September 30, 2004, the veteran's hiatal hernia was 
manifested by, at most, daily problems with heartburn, 
indigestion, reflux, and substernal chest pain.  In September 
2001, the veteran denied any nausea, vomiting, weight loss, 
bright red blood in the rectum, or melena associated with his 
hiatal hernia.  In October 2002, his hiatal hernia symptoms 
included burning pain which occurred with eating or drinking 
about once or twice a week.  In September 2005, the veteran 
reported worsening hiatal hernia symptoms; although a repeat 
upper GI series show no new findings, his worsening hiatal 
hernia symptoms appear to be the basis for the higher initial 
rating of 30 percent assigned effective September 30, 2004.  
There is still no objective evidence of persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain and productive of considerable health impairment or any 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia or other symptom 
combinations productive of severe health impairment such that 
an initial evaluation greater than 10 percent prior to 
September 30, 2004, or greater than 30 percent thereafter, 
for a hiatal hernia with GERD is warranted.  

In adjudicating the veteran's claims for higher initial 
evaluations for a low back disability, herpes simplex virus, 
CIDP of the bilateral upper and lower extremities, and for a 
hiatal hernia, the Board has considered Fenderson and Hart, 
and whether the veteran is entitled to increased evaluations 
for separate periods based on the facts found during the 
appeal period.  In Fenderson, the U.S. Court of Appeals for 
Veterans Claims (Veterans Court) held that evidence to be 
considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Veterans Court also discussed the concept of the "staging" 
of ratings and found that, in cases where an appellant 
disagrees with an initial disability evaluation, it was 
possible for VA to assign separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period (as in this case).  See Fenderson, 12 Vet. 
App. at 126.  The recent decision in Hart appears to extend 
Fenderson to all increased evaluation claims. 

As noted above, there is no evidence that the veteran's low 
back disability, herpes simplex virus, CIDP, or hiatal hernia 
should be increased for any other separate period based on 
the facts found throughout the appeal period.  The evidence 
of record from the day the veteran filed the claims to the 
present supports the conclusion that he is not entitled to 
additional increased compensation during any time within the 
appeal period.

The veteran also contends that he incurred a deviated septum, 
sinusitis, bowenoid actinic keratosis, and thoracic, lumbar, 
and cervical myofascial pain during active service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 C.F.R. § 3.306(a).  

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology.  Id.  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's available service medical records 
indicates that he was treated for a deviated septum, 
sinusitis, and for bowenoid actinic keratosis during active 
service.  The veteran had two in-service surgeries in May and 
December 1978 to correct a nasal deformity.  In January 1984, 
the veteran complained of pain in the right side of his face.  
Objective examination showed tenderness in the right 
periorbital area.  The assessment was probable viral 
sinusitis.  A pathology report dated in August 1998 contained 
a diagnosis of bowenoid actinic keratosis.  On outpatient 
treatment in September 1998, objective examination showed a 
1/2 x 1 centimeter erythematous papule on the left forearm.  
The diagnosis was bowenoid actinic keratosis and it was 
removed.

VA clinical records show that, on VA sinus examination in 
October 2001, the veteran complained of "sinus headaches."  
He reported that his second in-service nasal surgery was 
generally successful.  Physical examination showed a nasal 
deformity with no sign of nasal infection or sinus 
tenderness.  The VA examiner doubted that the veteran's 
headaches were originating in the sinuses but instead were 
due to dryness in the mucous membranes or muscle contraction.  
The impressions included nasal deformity and no sign of 
chronic infection or chronic sinus disease.  

On VA skin examination in October 2001, the veteran 
complained of a number of "itchy spots" on his back and 
nevi.  Physical examination of the skin showed a linear scar 
on the left dorsal forearm at the site of the removal of the 
bowenoid actinic keratosis with no evidence of recurrence.  
The VA examiner stated, "Certainly there is nothing today 
that would present any sort of disability."  The assessment 
included a history of bowenoid actinic keratosis of the left 
arm.

On VA skin examination in May 2003, physical examination 
showed no generalized skin abnormalities and a 1.5 centimeter 
x 1 centimeter scar on the left anterolateral forearm just 
distal to the elbow from the removal of the bowenoid actinic 
keratosis.  The VA examiner reviewed the veteran's claims 
file, including his service medical records.  This examiner 
stated that, although the veteran had been treated in October 
2002 for actinic keratoses, these skin lesions were under 
good control with medication and were different from what was 
removed during active service and were not related to the 
bowenoid actinic keratosis.  The diagnoses included a small, 
well healed scar on the left anterolateral forearm from 
removal of bowenoid actinic keratosis with no residuals and 
no evidence of any further skin lesions.

On outpatient treatment in August 2004, objective examination 
showed numerous tan 1-2 millimeter flat tan macules scattered 
over the back, truck, or extremities, several roughened, 
pink/flesh colored macules that were felt more than seen on 
the left side of the side, left upper chest, and the right 
upper extremity.  The assessment was actinic keratoses.  

On VA sinus examination in October 2004, the veteran 
complained of a nasal deformity and difficulty breathing 
since in-service surgeries.  He reported that his sinus 
problems had resolved with medication.  Physical examination 
showed a significant nasal deformity and a somewhat deviated 
septum, no mucosal lesions, no perforation, and no pus or 
polyps.  The impressions included continued nasal obstruction 
and difficulty breathing out of his nose and normal sinuses.    

On VA examination in November 2004, objective examination 
showed numerous 1-2 millimeter tan/brown macules scattered 
over the back, chest, and upper extremities, no lesions on 
the face or lips, numerous well-healed hypopigmented scars on 
the upper back and the dorsal aspect of the upper 
extremities, and no actinic keratoses.  The VA examiner 
stated that, although there were no actinic keratoses present 
at this examination, with the veteran's history of past 
extensive sun exposure, he would likely have ongoing 
recurrence on sun-exposed skin.  This examiner stated that 
20 percent of the veteran's body was susceptible to 
developing actinic keratoses in the future, although zero 
percent of the body was affected at this examination.

In a December 2004 addendum to the October 2004 examination 
report, the VA examiner stated that, with the present state 
of the veteran's nose, it was unclear how much of his nasal 
breathing problems were due to the airway before the in-
service surgery versus what may have been aggravated during 
the surgery.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a 
deviated septum.  It appears that the veteran's deviated 
septum may have pre-existed active service; although his 
enlistment physical examination was not available for review, 
the veteran reported consistently to his in-service treating 
physicians that he had entered service with a deviated 
septum.  The veteran also was treated surgically for a 
deviated septum on two separate occasions during active 
service.  The post-service medical records show continuing 
complaints of difficulty breathing due to a nasal deformity, 
which the VA examiner characterized as significant in October 
2004.  This VA examiner also noted that the veteran's septum 
was somewhat deviated.  

There is, however no competent medical opinion relating the 
veteran's current deviated septum to the in-service surgeries 
or other incidents or findings recorded during active 
service.  In this regard, the Board observes that the VA 
examiner stated in December 2004 that it was unclear how much 
of the veteran's problems with breathing through his nose 
existed prior to surgery versus what may have been aggravated 
by the in-service surgery.  Current regulations provide that 
service connection may not be based on a resort to 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2006); Stegman v. Derwinski, 3 Vet. App. 228, 230 
(1992); and Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Accordingly, even if the VA examiner's December 2004 opinion 
is viewed in the light most favorable to the veteran, this 
evidence does not establish service connection for a deviated 
septum.  Thus, in the absence of competent medical evidence 
relating the veteran's deviated septum to active service, the 
Board finds that service connection for a deviated septum is 
not warranted.

The Board also finds that the preponderance of the evidence 
is against the veteran's claim of service connection for 
sinusitis.  The veteran was treated for probable viral 
sinusitis during active service.  However, his post-service 
medical records reflect that his in-service sinus problems 
have not recurred since his service separation.  Although the 
veteran complained of sinus headaches in October 2001, the VA 
examiner concluded that these headaches were not due to sinus 
problems and diagnosed no signs of sinus disease.  The 
veteran also reported that his sinus problems had resolved 
with medication on VA examination in October 2004 and the 
diagnosis was normal sinuses.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.  Thus, in the 
absence of any current disability that is attributable to the 
veteran's claimed sinusitis, the Board finds that service 
connection for sinusitis is not warranted.

The Board further finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for bowenoid actinic keratosis.  The Board recognizes that 
the veteran was treated for this skin disability during 
active service and that his bowenoid actinic keratosis was 
removed.  However, following successful in-service surgical 
removal, the veteran's bowenoid actinic keratosis did not 
recur.  The VA examiner specifically concluded in October 
2001 that there had been no recurrence of the veteran's 
bowenoid actinic keratosis and "nothing...that would present 
any sort of disability."  After reviewing the claims file, a 
different VA examiner concluded in May 2003 that, although 
the veteran had been treated in October 2002 for actinic 
keratoses, these skin lesions were under good control with 
medication and were different from what was removed during 
active service and were not related to the bowenoid actinic 
keratosis.  There was no evidence of residuals from the 
veteran's in-service bowenoid actinic keratosis and no 
further skin lesions.  Finally, no actinic keratoses were 
present on VA examination in November 2004.  A service 
connection claim must be accompanied by evidence which 
establishes that the claimant currently has a disability.  
Simply put, service connection for bowenoid actinic keratosis 
is not warranted in the absence of proof of a present 
disability.  

Finally, the Board finds that the preponderance of the 
evidence is against the veteran's service connection claim 
for thoracic, lumbar, and cervical myofascial pain.  Despite 
the veteran's assertions to the contrary, there is no 
evidence of any complaints of or treatment for thoracic, 
lumbar, and cervical myofascial pain in his service medical 
records.  There also is no evidence that the veteran was 
treated for his claimed thoracic, lumbar, and cervical 
myofascial pain following his service separation.  
Accordingly, the Board finds that service connection for 
thoracic, lumbar, and cervical myofascial pain is not 
warranted in the absence of proof of a present disability.

Additional evidence in support of the veteran's service 
connection claims is his own lay assertions.  As a lay 
person, the veteran is not competent to opine on medical 
matters such as the etiology of medical disorders.  The 
record does not show, nor does the veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  
Accordingly, the veteran's lay statements are entitled to no 
probative value.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to an initial evaluation greater than 40 percent 
for a herniated disc, L4-5, L5-S1, with arthritis of the low 
back and chronic pain is denied.

Entitlement to an initial compensable evaluation for herpes 
simplex virus is denied.

Entitlement to an initial compensable evaluation for CIDP of 
the right upper extremity is denied.

Entitlement to an initial compensable evaluation for CIDP of 
the left upper extremity is denied.

Entitlement to an initial evaluation greater than 10 percent 
for CIDP of the right lower extremity is denied.

Entitlement to an initial evaluation greater than 10 percent 
for CIDP of the left lower extremity is denied.

Entitlement to an initial evaluation greater than 10 percent 
prior to September 30, 2004, and greater than 30 percent 
thereafter, for a hiatal hernia with GERD is denied.

Entitlement to service connection for a deviated septum is 
denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for bowenoid actinic 
keratosis is denied.

Entitlement to service connection for thoracic, lumbar, and 
cervical myofascial pain is denied.

REMAND

As noted in the Introduction, in an October 2005 rating 
decision, the RO denied, in pertinent part, the veteran's 
claims for an initial evaluation greater than 10 percent for 
tinnitus and for service connection for depression.  The 
veteran disagreed with the denial of these claims in a 
statement date-stamped as received at the RO on March 13, 
2006.  A Statement of the Case (SOC) on these issues is not 
of record.  Where a claimant files a notice of disagreement 
and the RO has not issued an SOC, the issue must be remanded 
to the RO for an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Accordingly, the case is REMANDED for the following action:

The veteran and his service representative 
should be furnished an appropriate 
statement of the case (SOC) and furnished 
notice of the need to file a timely 
substantive appeal if the veteran wishes 
to complete an appeal as to the issues of 
entitlement to an initial evaluation 
greater than 10 percent for tinnitus and 
to service connection for depression. The 
case should be returned to the Board for 
appellate review only if he files a timely 
substantive appeal on these issues.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


